Title: From George Washington to Daniel Morgan, 26 October 1799
From: Washington, George
To: Morgan, Daniel



Dear Sir,
Mount Vernon Octr 26th 1799

Your favour of the 8th instt came duly to hand, and I should have given it an earlier acknowledgment, but waited to see Mr Law[renc]e Lewis, whom I expected here every day, before I did so.
He is now arrived, and informs me that his brother John (as Executor of his father’s Will) is determined not to pay your demand against that Estate unless he is compelled to it; and that he has requested a suit might be brought to try the merits of the case.
Under these circumstances I conceived it would be needless to write to him on the subject, and therefore return his father’s letter

to you, under this cover, by the Post, as the most certain means of its getting safe to your hands. With great esteem & regard. I am—Dear Sir Your Most Obedient Hbl. Servant

Go: Washington


P.S. I was near forgetting to inform you, that if the original Deed of conveyance from me (as Attorney for Colo. George Mercer) to Colo. Fielding Lewis, is produced, that I shall have no objection to certifying before fresh evidence that I did at the time—& in the manner specified in the Instrument, put my signature thereto. But I can do no new act relative to this business; having invariably refused this in similar cases—the business being taken out of my hands by a Decree of the high Court of Chancery in this Commonwealth.

